THE COURT.
The record in this case is called to our attention by a motion to dismiss the appeal as prematurely *490taken and also as taken from a nonappealable order. The action is to set aside a default entered in a foreclosure proceeding and to have the decree of foreclosure entered therein vacated and declared null and void. The action is clearly in equity.
The appeal is taken directly to this court, whereas by the provisions of section 4, article VI of the constitution, appellate jurisdiction is given to the supreme court. The appeal, however, is not lost, but the same section of the constitution provides that the cause be transferred to the proper court.
It is, therefore, ordered that the cause be transferred to the supreme court.